Underwood, J.,
concurring in part and dissenting in part. I agree with my brothers that this case should be reversed. However, in that the plaintiff failed to prove negligence, I cannot agree with the majority’s decision to remand.
No matter how naively drawn, plaintiff’s pro se complaint sets forth a claim of medical malpractice against his dentist. Although the defendant, while replacing a filling, pricked the inside of plaintiff’s cheek with a drill, plaintiff concedes that this accident was not an act of negligence. Plaintiff alleges that the defendant was negligent in the cursory manner in which he examined his swollen cheek and prescribed a treatment for it when he returned to his dentist’s office some three hours later. As a proximate consequence of this negligence he sought to recover $300 in damages.
We have recently reiterated that the burden of proof on the plaintiff in a medical malpractice case is to prove by a preponderance of the evidence that the defendant, whether a medical doctor or a dentist, was negligent and that the plaintiff’s injuries and damages were proximately caused by that negligent conduct. That burden is satisfied when the plaintiff produces expert medical testimony setting forth the proper standard of medical skill and care, that the defendant’s conduct deviated from that standard, and that this conduct was the proximate cause of plaintiff’s injuries and damages. Senesac v. Associates in Obstetrics & Gynecology, 141 Vt. 310, 313, 449 A.2d 900, 902 (1982) (citing Domina v. Pratt, 111 Vt. 166, 169-71, 13 A.2d 198, 200 (1940)).
In spite of our holding in Ferris-Prabhu v. Dave & Son, Inc., 142 Vt. 479, 480, 457 A.2d 631, 632 (1983), that small *632claims court is “to provide a simple, informal and inexpensive method for the determination of disputes,” we never meant to extend that holding to the point of easing the burden of proof on a plaintiff in a medical malpractice case, nor would I suggest we do so now.
It is true that there are instances when independent medical testimony is not necessary for the plaintiff to meet his burden of proof in a medical malpractice case, but it is not because the case is tried in small claims court where the procedure is more informal. D.C.C.R. 80.3. The rules of substantive law have not been abolished in small claims court. 12 V.S.A. § 5531(a). The exception to the rule occurs only when the defendant doctor himself testifies to the standard of medical or dental skill and care, LaRocque v. LaMarche, 130 Vt. 311, 313, 292 A.2d 259, 261 (1972), or “when a physician’s lack of care has been such as to require only common knowledge and experience to understand and judge it.” Largess v. Tatem, 130 Vt. 271, 279, 291 A.2d 398, 403 (1972). Compare Tracy v. Massachusetts Bonding & Insurance Co., 121 Vt. 371,159 A.2d 86 (1960).
Neither of these exceptions is applicable here. When the plaintiff returned to the defendant’s office with a swollen cheek, the defendant, without examining inside of plaintiff’s mouth, was able to diagnose the problem as air trapped under the tissue in the area where the drill had penetrated. He knew the condition was not dangerous and that the air would soon be absorbed and the swelling disappear. He told the plaintiff to go home and rinse his mouth with a saline solution and he assured him the swelling would soon subside.
Plaintiff followed defendant’s suggested treatment. He became alarmed, and fainted, when he pushed against his cheek and noticed “there was a real crinkly sound.” His wife, finding him collapsed, called for an ambulance who took him to the hospital. At the hospital, an oral surgeon diagnosed the problem as air under the skin caused by defendant’s high speed drill piercing the skin on the innerside of the cheek. Plaintiff’s mouth was rinsed with a saline solution and he was given an antibiotic. This episode at the hospital occurred about five hours after his initial dental appointment with defendant.
*633In my opinion it would require more than the common knowledge and experience of a trial judge to understand and determine whether this defendant dentist exercised the requisite medical skill and care under the circumstances. Plaintiff testified that the hospital’s oral surgeon gave him an antibiotic in addition to a saline solution. But contrary to the majority view this is not evidence of negligence on the part of the defendant. It is evidence of only one thing: that the oral surgeon at the hospital treated plaintiff differently than did the defendant. This information, in and of itself, is not evidence that the defendant failed to measure up to the degree of skill and care required. Without independent medical testimony the trial judge would have to speculate as to whether the oral surgeon’s treatment of the plaintiff at the hospital was the standard of care to be used by dentists in the same circumstances as the defendant found himself at his dental office, or whether the oral surgeon exceeded that standard. Defendant may very well have exercised ordinary care under the circumstances.
Although a physician is not required to have the highest degree of skill obtainable in his profession, or even that shown by those whose location affords them unusual opportunities for practice, he is held responsible for the possession of ordinary skill and knowledge in matters pertaining to his calling and to ordinary care in the exercise thereof.
Domina v. Pratt, supra, 111 Vt. at 169-70, 13 A.2d at 200.
Plaintiff has failed to meet the burden of proof imposed upon him after initiating a medical malpractice case, and therefore the judgment should be reversed and judgment entered for the defendant.
I am authorized to state that Justice Peck joins with me in this opinion.